THOMAS, Justice,
dissenting.
I can readily agree with the determination by the majority that this case should be reversed and remanded. I analyze the statutes somewhat differently from the majority, however, and I would reverse and remand for an evidentiary hearing with respect to whether Mr. Jerding’s injury was one “arising out of and in the course of employment while at work in or about the premises occupied, used or controlled by the employer” or “incurred while at work in places where the employer’s business requires an employee’s presence and which subjects the employee to extrahazardous duties incident to the business.” Wyo.Stat. § 27-14-102(a)(xi) (1993).
The point of departure for my views is my agreement with the rationale employed in the majority opinion to reject the application of the one-year period of limitation set forth in Wyo.R.Civ.P. 60(b). Specifically, I look to Wyo.Stat. § 27-14-606 (1991), also quoted in the majority opinion, which provides:
Each determination or award within the meaning of this act is an administrative determination of the rights of the employer, the employee and the disposition of money within the worker’s compensation account as to all matters involved. No determination shall be final without notice and opportunity for hearing as required by this act. (Emphasis added.)
I cannot agree, however, in light of this statute, reliance by the majority upon Wyo. Stat. § 27-14-605(a) (1991) is appropriate. That statute begins with this phrase, “[i]f a determination is made in favor of or on behalf of an employee for any benefits under this act * * In my judgment, the invocation of that statutory provision has to depend upon a determination that has achieved at least administrative finality in light of the language of Wyo.Stat. § 27-14-606. In this instance, the only hearing was the one out of which this appeal arises and which led to the following provisions in the Order Denying Objector-Defendant’s Requested Relief and Directing Continued Payment of Benefits:
11. The Division’s September 18, 1989, “FINAL DETERMINATION” constituted an administrative determination as to all matters involved, including but not limited to the matter of whether Employee-Claimant’s July 2, 1989, broken neck constituted *251a compensable injury under the Wyoming Workers’ Compensation Act.
12. As such, the Division’s September 18, 1989, decision was entitled to finality, from which the Division may seek relief pursuant to Section 27-14r-605, W.S.1986, or Rule 60(b), W.R.C.P.
I, therefore, would remand for a hearing on the question I have posed since the disposition by the hearing examiner was simply procedural.
As one tracks the handling of claims through what is now a rather convoluted statutory scheme, it is clear the statutory procedure was followed. Ultimately, the division denied further benefits, and Jerding requested the initial administrative hearing. While this outline of the statutory procedure for managing claims may be too cryptic, it provides that the initial filings by both the employee and the employer are made with the clerk of court of the county in which the accident occurred. Wyo.Stat. §§ 27-14-502(a) (1991) and 27-14-506(a) (1991). An initial claim for temporary total disability benefits is to be filed with the clerk of court who is to transmit a copy to the division, and any subsequent claim is to be filed with the division. Wyo.Stat. § 27-14-501(e) (1991). It appears administration of the claims is to be accomplished by the division.
The division makes the determination as to compensability, and notice is required to the employer, employee, and the clerk of court. Objections are required within ten days except that an employer objecting to a determination for continued temporary total disability is not subject to the ten-day requirement. Wyo.Stat. § 27-14-601(d) (1991). The same exception is preserved in Wyo.Stat. § 27-14r-601(k)(1991), relating to a presumption of consent to the determination, and the last sentence of this statute is particularly telling:
If an objection is not filed by an employee, the division shall proceed in accordance with a determination of continued temporary total disability until such time as written objection may be filed by an employer. (Emphasis added.)
The division is afforded the rights of an employer in connection with claims:
The director or his designee may for any reason appear before the hearing examiner or in the district court and defend against any claim and shall in all respects have the same rights of defense as the employer. Failure to contest a claim does not constitute waiver by the director of his right to participate in further proceedings concerning the award where he does not appear and defend at the original hearing or trial.
Wyo.Stat. § 27-14-607 (1991).
This statutory language is still the same as it was when it was interpreted in Wyoming State Treasurer ex rel. Worker’s Compensation Div. v. Svoboda, 578 P.2d 417, 420 (Wyo. 1978):
The division, by statute, is granted rights equivalent to those of an employer, which include the rights to challenge any claim or move to reopen any award.
In light of this statutory procedure which resulted in a purely procedural disposition by the hearing examiner, I would reverse and remand this ease but, as I noted previously, for a hearing as to whether this was a covered injury within the meaning of Wyo.Stat. § 27-14-102(a)(xi). The information in this record makes it questionable whether Jerd-ing could sustain his burden of proof on that issue, but it should be submitted to the finder of fact rather than a question of whether benefits can be terminated upon grounds of mistake or fraud. The latter issue is not really present in this case because of the fact that, in the absence of any hearing, there was no determination during the course of the administration of this claim that would satisfy Wyo.Stat. § 27-14-605(a).